TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00445-CR


                            Christopher Michael Crim, Appellant

                                               v.

                                 The State of Texas, Appellee


              FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
      NO. CR2016-215, THE HONORABLE DWIGHT E. PESCHEL, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Christopher Michael Crim was convicted of four counts of sexual assault of a

child and one count of indecency with a child by contact and was sentenced to eight years’

imprisonment for each offense. See Tex. Penal Code §§ 12.33, 21.11(a)(1), 22.011(a)(2).1

The alleged victim in all five counts was C.C. who was thirteen and fourteen years old during

the alleged abuse. On appeal, Crim asserts that the trial court erred by excluding testimony

regarding C.C.’s cellphone’s contents. We will affirm the trial court’s judgments of conviction.


                                       BACKGROUND

               Crim began dating C.C.’s mother, Jacquelyn Taylor, shortly after she gave birth to

C.C., and the couple ultimately married. The couple later had a biological son and adopted two

of Taylor’s nieces, and Crim adopted C.C. For years, the family lived in San Antonio, and C.C.

       1
         The indictment alleged two additional counts for sexual assault of a child and one count
of aggravated sexual assault of a child, but the State later abandoned those charges.
became friends with Emma Schafer during that time. The couple decided to move to Comal

County to lower their expenses. While the family lived in Comal County, C.C. befriended

Courtney Groesbeck. One day, Groesbeck told her mother that she was concerned that Taylor

might be physically abusing C.C. based on something that C.C. had mentioned. After talking

with Groesbeck, Groesbeck’s mother called Taylor to report what she had heard.

               Shortly thereafter, Taylor asked C.C. about what she told Groesbeck and about

some of her recent behavior. C.C. denied telling Groesbeck that Taylor had abused her but told

Taylor that Crim had been molesting her for the last several months. Taylor questioned C.C.

about the allegations, called Crim on the phone, told him to return home because there was a

family emergency, and called the police. One of the responding officers recorded the interaction

between Taylor and Crim when Crim arrived at the home and a later interaction among Taylor,

Crim, and C.C. That recording was admitted into evidence at trial.

               After the police arrived, C.C. was taken to a sexual-assault-nurse examiner

(SANE) and to the Children’s Advocacy Center where a counselor interviewed her. A recording

of the forensic interview was admitted into evidence at trial. After the forensic interview,

Detective Danny Dufur interviewed C.C. about the allegations, and a recording of that interview

was admitted into evidence at trial. A few weeks after making the outcry, C.C., her siblings, and

Taylor all moved into Schafer’s home in San Antonio, and Taylor began dating Schafer’s father.

               During the trial, C.C. testified generally that Crim sexually assaulted her multiple

times after they moved to Comal County and provided more specific details regarding three of

those incidents. Regarding one of those incidents, C.C. explained that Crim lifted her dress

while they were driving to the store in his car, “started touching” her vagina, inserted his finger

into her vagina, unzipped his pants, grabbed her hand, placed her hand on his penis, and

                                                2
instructed her to squeeze his penis and move her hand up and down. In addition, C.C. testified

that Crim stopped his behavior after she told him that his actions were not appropriate because he

was married and because she considered him to be her father, but she also related that Crim told

her that the activity was fine because they were not biologically related.

               Regarding another incident, C.C. testified that Crim told her to go into his

bedroom when Taylor was out of town. When C.C. entered the bedroom, Crim got on top of her

on the bed, rubbed his penis on her vagina, and stopped his behavior when she told him to get

off of her. In addition, C.C. explained that they were both wearing clothes during this incident.

Regarding the third incident, C.C. testified that her younger brother was playing a video game in

his bedroom and asked Crim and C.C. to watch him play through the window while they were

outside the home. Next, C.C. related that Crim inserted his finger into her vagina while they

were outside her brother’s bedroom window.

               On the recording of her forensic interview, C.C. stated that Crim inserted his

finger into her vagina and tried to have sex with her about “nine or ten” times while they lived in

Comal County. In addition, C.C. discussed the three incidents summarized above, but there were

some discrepancies between the interview and her testimony. For example, when talking about

the incident in Crim’s bedroom, C.C. stated in her interview that Crim removed his pants and her

pants and rubbed his penis directly on her vagina but testified that they were fully clothed during

the incident. Moreover, C.C. described two other incidents in which Crim touched and then

inserted his finger into her vagina: once while they were outside in the front yard and once while

she was under a blanket on the couch in the living room.

               On the recording of her interview by Detective Dufur, C.C. discussed the five

incidents summarized above and mentioned that the incidents all occurred after they moved to

                                                 3
Comal County. Additionally, C.C. repeated her assertion that Crim abused her nine or ten times.

Further, C.C. stated that she told her friends Schaffer and Groesbeck about the abuse before

telling Taylor.

                  During the trial, the State called several witnesses to the stand in addition to C.C.,

including Taylor, Detective Dufur, and the SANE. In his case in chief, Crim called multiple

witnesses, including his mother, Schafer, Groesbeck, and another officer involved in the

investigation. In addition, Crim elected to testify.

                  After considering the evidence presented at trial, the jury found Crim guilty of

four counts of sexual assault of a child and one count of indecency with a child by contact. Crim

appeals his judgments of conviction.


                                             DISCUSSION

                  On appeal, Crim contends that the trial court erred by sustaining the State’s

objection to testimony regarding the contents of C.C.’s cellphone.              C.C.’s cellphone was

mentioned during Crim’s cross-examination of her. Specifically, Crim asked C.C. whether she

had any pornography on her cellphone, and the State objected. In a hearing held outside the

presence of the jury, C.C. admitted that she and her friends used her cellphone to search for

pornography and that some of the searches were for sexual activity among family members.

C.C. also explained at the hearing that she looked at the pornographic material to educate herself

about sex, that she saw male and female genitalia on the videos, and that she had no knowledge

of sexual activities except from what she learned by watching pornography and from what

Crim did to her. After C.C. finished testifying, Crim argued that C.C. watched those videos

shortly before making her outcry and that the evidence related to her ability to make the outcry.


                                                    4
Further, Crim asserted that the evidence shows “preparation, . . . planning, knowledge and

absence of mistake” regarding C.C.’s outcry. In response, the State argued that the evidence was

inadmissible under Rule of Evidence 412 because that Rule prohibits the admission of evidence

regarding a sexual-assault victim’s past sexual behavior. See Tex. R. Evid. 412. Further, the

State asserted that most of the videos involved sexual activity that was inconsistent with the

conduct C.C. described in her outcry and that the evidence was unduly prejudicial. After

considering the parties’ arguments, the trial court sustained the State’s objection.

               During a later hearing outside of the presence of the jury, Detective Dufur

testified that he discovered pornography on C.C.’s cellphone, that some of the pornography

searches listed in the phone’s history were performed a few days before the outcry, and that it

was possible that C.C. learned about some types of sexual activity by watching the videos. After

Detective Dufur finished testifying, Crim urged that he should be able to question witnesses

about the pornography viewed near the date of the outcry because the evidence related to C.C.’s

knowledge about sexual activity. In response, the State contended that the evidence should not

be admitted because some of the searches were done by C.C.’s friends and because the evidence

was inadmissible under Rule 412. As it did before, the trial court concluded that the evidence

was inadmissible.

               In several related arguments on appeal, Crim contends that the trial court erred by

sustaining the State’s objection. First, Crim contends that the trial court’s ruling denied him due

process and violated his confrontation rights by denying him the ability to fully confront his

accuser through cross-examination. See U.S. Const. Amends. V, VI. Building on these alleged

constitutional errors, Crim contends that even if Rule 412 applied in the circumstances present

here, the evidence was admissible under the enumerated exception in Rule 412 authorizing the

                                                  5
admission of evidence of a victim’s past sexual behavior when it “is constitutionally required to

be admitted.” See Tex. R. Evid. 412(b)(2)(E).

              However, Crim did not make these constitutional arguments before the trial court.

To preserve a complaint for appellate review, the record must show, among other things, that the

complaint was made to the trial court. See Tex. R. App. P. 33.1(a); see also Yazdchi v. State,

428 S.W.3d 831, 844 (Tex. Crim. App. 2014) (stating that “the point of error on appeal must

comport with the objection made at trial”); Broxton v. State, 909 S.W.2d 912, 918 (Tex. Crim.

App. 1995) (noting that objection stating one legal theory may not be used to support different

legal theory on appeal).   Accordingly, we must conclude that Crim failed to preserve his

constitutional arguments for appellate consideration. See Oliver v. State, No. 03-19-00725-CR,

2020 WL 5105209, at *2 (Tex. App.—Austin Aug. 27, 2020, pet. ref’d) (mem. op., not designated

for publication) (observing that confrontation complaints are “subject to preservation

requirements” and concluding that defendant failed to preserve confrontation complaint by not

raising complaint with trial court); Johnson v. State, No. 03-12-00006-CR, 2012 WL 1582236,

at *3 (Tex. App.—Austin May 4, 2012, no pet.) (mem. op., not designated for publication)

(explaining that “[n]umerous constitutional rights, including those that implicate a defendant’s

due-process rights, may be forfeited for purposes of appellate review unless properly preserved”

and determining that defendant failed to preserve due-process complaint).

              In his next set of arguments, Crim contends that the trial court erred by

concluding that Rule 412 prohibited the admission of the evidence on C.C.’s phone. More

specifically, Crim argues that watching and searching for pornography do not qualify as “sexual

behavior” and, therefore, are not prohibited under Rule 412. See Tex. R. Evid. 412. Further,

Crim highlights that C.C. testified outside the presence of the jury that she learned about sex

                                                6
through her interactions with him and by watching pornography but that the jury only heard

testimony indicating that she learned about sex through her interactions with him, leaving the

jury “with a false impression of C.C. as a naïve girl who had no knowledge of sexual matters,

until she was assaulted by” him. As support for this characterization of the evidence, Crim

points to testimony from C.C. in which she explained that she had never seen a penis before she

saw his penis and was unfamiliar with female genitalia.

               Additionally, Crim contends that the evidence from C.C.’s cellphone was

necessary to establish his defense that she fabricated the events in an effort “to get out of her

current living situation” and to “provide the jury with an alternative source for the descriptions of

the sexual abuse that allegedly involved him.” See Matz v. State, 989 S.W.2d 419, 423 (Tex.

App.—Fort Worth 1999) (explaining that pornography provided “another explanation for T.M.’s

lack of innocence about sexual matters”), rev’d on other grounds, 14 S.W.3d 746 (Tex. Crim.

App. 2000); see also Hammer v. State, 296 S.W.3d 555, 561-62 (Tex. Crim. App. 2009)

(explaining that Rules of Evidence “should be used sparingly to exclude relevant, otherwise

admissible evidence that might bear upon the credibility of either the defendant or complainant”

in sexual-assault cases). Moreover, Crim contends that without this evidence, he was effectively

prevented from presenting his defense.

               Even if the trial court abused its discretion by concluding that the evidence was

inadmissible, we would be unable to sustain Crim’s issue on appeal. “Error in the exclusion of

evidence is non-constitutional error subject to a harm analysis under Rule of Appellate Procedure

44.2(b).”2 Jones v. State, No. 01-15-00717-CR, 2019 WL 3558991, at *6 (Tex. App.—Houston


       2
        Building on his assertion that the trial court’s ruling violated his constitutional rights,
Crim also contends that any harm analysis conducted in this case should be done under the
                                                 7
[1st Dist.] Aug. 6, 2019, no pet.) (mem. op., not designated for publication). Under that Rule,

the error must be disregarded unless it affected the defendant’s substantial rights. See Tex. R.

App. P. 44.2(b). A substantial right is not affected “when, after examining the record as a whole,

the reviewing court has a fair assurance that the error did not influence the jury or had but a

slight effect.” McDonald v. State, 179 S.W.3d 571, 578 (Tex. Crim. App. 2005). In determining

whether a defendant’s substantial rights were affected, the reviewing “court should consider

everything in the record, including any testimony or physical evidence admitted for the jury’s

consideration, the nature of the evidence supporting the verdict, the character of the alleged error

and how it might be considered in connection with other evidence in the case.” Morales v. State,

32 S.W.3d 862, 867 (Tex. Crim. App. 2000); see Motilla v. State, 78 S.W.3d 352, 355 (Tex.

Crim. App. 2002). “The reviewing court may also consider . . . the State’s theory and any

defensive theories, closing arguments and even voir dire, if applicable.” Motilla, 78 S.W.3d

at 355-56. If the reviewing court, “after examining the record as a whole, has fair assurance that

the error did not influence the jury, or had but a slight effect,” then the defendant’s substantial

rights were not affected. Id. at 355 (quoting Solomon v. State, 49 S.W.3d 356, 365 (Tex. Crim.

App. 2001); Johnson v. State, 967 S.W.2d 410, 417 (Tex. Crim. App. 1998)).




constitutional-harm standard set out in Rule of Appellate Procedure 44.2(a). See Tex. R. App. P.
44.2(a). However, as set out above, Crim did not present his constitutional claims to the trial
court. See Wong v. State, No. 03-19-00211-CR, 2020 WL 1482457, at *7 n.4 (Tex. App.—
Austin Mar. 27, 2020, pet. ref’d) (mem. op., not designated for publication) (rejecting argument
that erroneous admission of outcry testimony violated defendant’s due process rights and,
therefore, was subject to more stringent constitutional-error review, in part, because defendant
did not make due-process objection during hearing). Moreover, as set out in more detail in the
opinion, the evidence did not form “such a vital portion of the case that exclusion effectively
preclude[d] the defendant from presenting a defense.” See Campbell v. State, 551 S.W.3d 371,
381 (Tex. App.—Houston [14th Dist.] 2018, no pet.). Accordingly, we apply the harm analysis
for non-constitutional errors to the trial court’s evidentiary ruling. See Tex. R. App. P. 44.2(b).
                                                 8
               For the reasons that follow, we do not believe that the exclusion of the evidence

harmed Crim. First, evidence of Crim’s guilt was presented through multiple sources. During

the trial, C.C. testified regarding multiple instances of sexual abuse. Although there were some

differences in the types of alleged activity described, C.C. provided similar statements regarding

abuse committed by Crim in the recordings of her forensic interview and her conversation with

Detective Dufur. Similarly, the SANE testified regarding her interview with C.C. and although

C.C.’s testimony had some differences from her statement to the SANE, the SANE described

incidents similar to the ones discussed in C.C.’s testimony (e.g., that there were about ten

incidents, including one in Crim’s bedroom, one outside her brother’s window, and one in

Crim’s car).

               In addition, a body-camera recording of one of the officers responding to the Crim

house after C.C.’s outcry shows C.C. confronting Crim about the allegations and begging him to

tell the truth. One of the responding officers testified that Crim “seemed very nervous” and

was “pacing back and forth” when he learned of C.C.’s outcry. Moreover, Taylor testified that

C.C. stated that Crim had been “molesting” her and that C.C. was sure that the events occurred.

Additionally, Detective Dufur explained that he reviewed text messages between C.C. and

Schafer during his investigation and that in one of those text exchanges, C.C. stated that Crim

had sexually abused her nine or ten times, which Detective Dufur described as being consistent

with what she said to the police and in her forensic interview.

               Second, although Crim contends that the trial court’s ruling prohibited him from

attacking the State’s theory that C.C. learned of the sexual conduct through the abuse and from

pursuing a defensive theory asserting that C.C. learned of the alleged sexual behavior from a

source other than him, the State neither emphasized during its closing argument C.C.’s testimony

                                                 9
indicating that she was not knowledgeable about sex nor asserted that C.C. could only have

learned of the sexual acts that she described through the acts of abuse. Instead, the State argued

that C.C.’s various statements in this case were consistent with one another and with her

testimony at trial.

                Perhaps more importantly, Crim was able to advance an alternative explanation

for how C.C. learned of the type of sexual activity at issue. During her cross-examination and in

her interview, C.C. stated that the children at her high school in Comal County regularly talked

about sex. In his closing argument, Crim referenced C.C’s prior statements, argued that she

learned through her school friends about the type of sexual activity that she alleged Crim

engaged in, and reasoned that the allegations that C.C. made were consistent with inexperienced

teenage sexual activity because the allegations did not involve completed sexual acts.

                Third, through his opening and closing arguments, his cross-examination of the

State’s witnesses, and his calling several witnesses to the stand, Crim was able to present, among

others, the following three defensive theories: (1) that C.C. was not a credible witness, (2) that

C.C. fabricated the allegations to live with her friend Schafer, and (3) that the police did not do

a thorough investigation of this case. Regarding the first defensive theory, when Crim cross-

examined Taylor, she admitted that it took her months to believe that C.C. was telling the truth

about the allegations. Similarly, when the State called C.C.’s friends Groesbeck and Schafer to

the stand, they testified that C.C. was not a truthful person, that C.C. had told them about the

alleged abuse, and that they did not believe that the allegations were true. During his case-in-

chief, Crim’s mother also testified that C.C. was not an honest person and that she would lie to

get out of trouble, and in his testimony, Crim repeatedly denied the allegations and characterized

C.C. as “manipulative” and “devious.” In his closing argument, Crim emphasized that C.C.’s

                                                10
two best friends did not believe her accusations, that Taylor did not believe C.C. for months, that

there were inconsistencies between C.C.’s testimony and the abuse that she described to others,

and that C.C.’s testimony at trial regarding Crim’s actions described less serious misconduct

(e.g., both parties had their clothes on) than she described to law-enforcement officials and

revealed that C.C. was feeling guilty about lying about the abuse.

               Regarding the second defensive theory, when Crim questioned Schafer, she

testified that C.C. talked about moving into Schafer’s home for months before making the outcry

and asked Schafer to convince her father to let C.C. move in with them before she made the

outcry. Similarly, Schafer explained that within a few days of C.C.’s outcry, C.C. mentioned

moving into Schafer’s home and that within a few weeks, C.C. and her family moved into

Schafer’s home. Further, Crim testified that he believed that Taylor and C.C. had set him up,

that C.C. repeatedly stated that she wanted to move in with Schafer after the move to Comal

County, and that C.C.’s motive in making the accusations was to move back to San Antonio

and into Schafer’s home. During her cross-examination, C.C. stated that the Comal County

neighborhood where she lived was not nice, that she wanted to move back to San Antonio and go

to high school with Schafer, that she texted with Schafer about encouraging Schafer’s father to

date Taylor, that she and her family moved into the Schafer home within a few weeks of the

outcry, and that Taylor started dating Schafer’s father soon thereafter. In his closing argument,

Crim asserted that C.C. made the allegations in order to move back to San Antonio and be with

her friend Schafer and highlighted the testimony indicating that C.C. discussed moving in with

Schafer before the outcry.

               Regarding the third defensive strategy, Crim questioned Detective Dufur about

the thoroughness of his investigation, and Detective Dufur admitted that he did not interview

                                                11
Schafer, Groesbeck, or Groesbeck’s mother; take any photographs of the car where one of

the incidents allegedly occurred; go to the home where C.C. was living and allegedly assaulted;

or get a warrant to search Crim’s cell phone and other electronic devices. In addition, as set

out above, Detective Dufur interviewed C.C. after her forensic interview, and the forensic

interviewer testified in her cross-examination by Crim that it was not the best practice to have

law-enforcement officers interview child victims. Similarly, another police officer involved in

the investigation who was called as a witness by Crim testified that police officers typically

do not interview minors because they are not trained in that type of interaction. In his closing

argument, Crim asserted that Detective Dufur did not interview key witnesses or thoroughly

investigate C.C.’s claims.

               Finally, nothing in the testimony about C.C.’s cellphone given by C.C. and

Detective Dufur outside the presence of the jury directly contradicted C.C.’s testimony and

statements to various law-enforcement officials stating that Crim sexually assaulted her on

multiple occasions. And the testimony outside the presence of the jury from those two witnesses

was relatively brief compared to the testimony bearing upon Crim’s guilt. See Castillo v. State,

573 S.W.3d 869, 884 (Tex. App.—Houston [1st Dist.] 2019, pet. ref’d) (op. on reh’g)

(concluding that any error from exclusion of letters written by witness to her father was harmless

because letters did “not contradict her account of molestation” and because it was “unlikely that

a jury confronted with [defendant]’s daughter’s minimal testimony about the letters would have

concluded that their contents were so inconsistent with her testimony that her father molested her

as to significantly undermine its credibility”).

               In light of the preceding, we must conclude that any alleged error stemming from

the trial court’s decision to exclude testimony regarding C.C.’s cellphone did not have “a

                                                   12
substantial and injurious effect or influence in determining the jury’s verdict” and therefore did

not affect Crim’s substantial rights. See King v. State, 953 S.W.2d 266, 271 (Tex. Crim. App.

1997). Accordingly, even assuming that there was error, any error would be harmless, and we,

therefore, overrule Crim’s issue on appeal. See Tex. R. App. P. 44.2(b).


                                        CONCLUSION

                 Having overruled Crim’s issue on appeal, we affirm the trial court’s judgments

of conviction.



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Chief Justice Rose, Justices Baker and Kelly

Affirmed

Filed: December 11, 2020

Do Not Publish




                                               13